February 16, 2012 2012 Investor Day Forward-Looking Statements This presentation contains statements that relate to the projected or modeled performance or condition of Zions Bancorporation and elements of or affecting such performance or condition, including statements with respect to forecasts, opportunities, models, illustrations, scenarios, beliefs, plans, objectives, goals, guidance, expectations, anticipations or estimates, and similar matters.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally, internationally, or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Except as required by law, Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. 2 I.Overview & Executive Summary II.Capital, Liquidity, and TARP III.Earnings IV.Credit Quality V.Commercial Real Estate—Deep Dive VI.Credit Process Changes VII.CDOs VIII.Affiliate Bank Presentations IX.Summary X.Break-out Sessions Agenda §Core franchise is intact—and stronger! §Capital levels are strong §Credit trends: improving & charge-offs below industry levels §Core risks have been significantly reduced –Significantly reduced higher risk assets –Substantially enhanced credit risk team and other risk controls §Profitability restored –Capital structure modification should drive further ROE expansion Executive Summary Key Takeaways 4 §$53.1 billion in assets as of 12/31/2011 §$3.1 billion market capitalization as of 2/14/2012 A Collection of Great Banks 5 §Superior lending capacity relative to community banks §Superior local customer access to bank decision makers relative to big nationals §Sharing best practices among banks –CEOs & division managers meet frequently §Community bank feel - local marketing and branding §Centralization of processing and other non-customer facing elements of the business §Established market-leading small business lender –Leading SBAand small business lender –Superior treasury management products & services (Greenwich survey) §Strategic local “ownership” of market opportunities and challenges Multi-Bank Model Competitive Strengths 6 What Others Say About Us §Thirteen 2011 Greenwich Excellence Awards in Small Business and Middle Market Banking §Nationally Ranked #5 in SBA Loan Originations 1 –#1 in 504 Originations §Top team of women bankers - American Banker2 §Local awards included in bank affiliate presentations 7 1. Volume and number of loans 2. One of four winning teams Balance Sheet Mix Strengths include a high mix of loans and DDA funding 8 Securities Portfolio Comparison The lower concentration of securities, short-duration loans and higher cash balance makes ZION particularly asset sensitive Source: SNL.ZION as of 4Q11; peers as of 3Q11 MBS securities include resi mortgage pass-through investments that are not guaranteed by the U.S. Government §Estimated option-adjusted duration of loan portfolio 1.4 years §Estimated option-adjusted duration of cash & securities portfolio 0.6 years 9 *Includes farm, home equity, consumer, and other loans Loan Portfolio as of 4Q11 §Commercial and CRE Loans: 76% §Retail & Other Loans: 24% 10 Strong Focus on Business Banking - Loan Mix Liquidity Profile: Superior Funding Mix Zions ranks among the best of its peers for its noninterest bearing deposit concentration Source: SNL 11 Liquidity Position Comparison Source: SNL Financial.ZION as of 4Q11; peers as of 3Q11 1. Demand deposits defined as noninterest bearing deposits Banks with TARP outstanding 12 Zions Raised Substantially More Capital Than Peers Source: Zions internal documentation and SNL; reconciliation in the appendix. ¹ Calculated as median across all U.S. banks that received TARP, excluding acquired or defunct companies, as well as companies that were acquirors in deals greater than 10% of acquiror’s total equity as of Q3 2008; capital raised includes common and preferred issuances since receipt of TARP through redemption of TARP for companies that redeemed TARP 0% 40% 60% 80% 100% 120% 140% 160% 180% TARP received (Nov 2008): $1.4B 40% 52% 92% 100% 20% (20%) 13 •Relative to TARP, Zions has raised 124% in common and 47% in preferred stock, or a combined 171% of TARP received Capital Levels are Strong When considering all loss-absorbing capital & reserves, Zions is much stronger than peers 14 •Peer group includes U.S. regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB •Source: SNL Despite CRE Concentrations in Distressed Geographies, Zions Fared Better Than Many Loan Weighted Average: 2.6% 15 Source: SNL Credit Quality is Improving and is Again Better Than Peers *Annualized Source: SNL 16 Credit Quality Trends Problem loans and NCOs continue to improve (In millions) 17 * 1Q12 forecasted net charge-offs Based on RAAP (In millions) Classified Loan Trends Improvement in all loan types 18 Credit Quality Trends Improvement in all Geographies Based on outstanding balances 19 (In millions) Credit Quality Trends Classified loan loss severity is improving §Severities have declined significantly and are generally stable to modestly improving §The worst is not to come: no adverse selection trend Twelve month trailing loss rate 20 Credit Portfolio Risk has been Significantly Reduced and Credit Management has been Improved 21 (In millions) (In millions) Due to Credit Improvement, Zions Returned to Profitability in 2011 Further credit improvement expected in 2012 *Excludes regular and accelerated discount amortization on sub debt and additional accretion of interest income on FDIC loans (In millions) 22 Income Trends: PPNR and ROA 23 1, 2, 3, 4, & 5See detailed footnotes in appendix, slide 236 Primary Revenue Source: Net Interest Income has been Stable, Adjusted for Cash Build Up (In millions) *Core net interest income excludes items that are one time or non-recurring in nature such as regular and accelerated discount amortization on convertible sub debt and additional accretion of interest income on FDIC loans. •“Impact : Cash” refers to the adverse impact on the NIM due to the total balance of cash held in interest-bearing accounts. Assumes 4.5% loan give-up yield. 24 Net Interest Margin is Strong, but Under Some Pressure Source: SNL Financial. ZION as of 4Q11; peers as of 3Q11 1.NIM adjusted for accretion of interest income on FDIC loans and sub debt amortization expense, where applicable 2.Risk adjusted core NIM calculated as core net interest income less net charge-offs over interest earning assets 25 Banks with TARP outstanding Efficiency Ratio and Core ROAA Impacted by Decision to Hold Cash Instead of Investing in Long Duration Securities Source: SNL Financial. ZION as of 4Q11; peers as of 3Q11 1 and 2 see footnote detail in appendix slide 236 23 26 Banks with TARP outstanding §Core franchise is intact—and stronger! §Capital levels are strong §Credit trends: Improving & charge-offs below industry levels §Core risks have been significantly reduced –Significantly reduced higher risk assets –Substantially enhanced credit risk team and other risk controls §Profitability restored –Capital structure modification should drive further ROE expansion Key Takeaways 27 I.Overview & Executive Summary II.Capital, Liquidity, and TARP III.Earnings IV.Credit Quality V.Commercial Real Estate—Deep Dive VI.Credit Process Changes VII.CDOs VIII.Affiliate Bank Presentations IX.Summary X.Break-out Sessions Agenda §Core franchise is intact—and stronger! §Capital levels are strong §Credit Trends: Improving & charge-offs below industry levels §Core risks have been significantly reduced –Significantly reduced higher risk assets –Substantially enhanced credit risk team and other risk controls §Profit restored –Earnings healthy at affiliate banks –Capital, financing and credit costs still high §Capital and liquidity are there to repay TARP §ROE improvement opportunities Key Takeaways 29 Issues (all under Fed review): §Capital planning, stress testing models and related process governance §Capital §Stress test results §Getting enough cash at the Parent to repay Capital, Liquidity, and TARP Repayment 30 31 Capital Profile - Loss Absorbing Capital as a Percentage of Loans & Securities Capital levels have improved from below peers to above peers Capital Levels are Now Strong Relative to Peers Source: SNL Financial.Zions as of 4Q11; peers as of 3Q11 1. Cash consists of cash & equivalents 2. Texas ratio defined as NPAs plus loans 90+ days past due (- accruing TDRs) / loss absorbing capital 32 §Robust capital levels in line with best performing banks that have repaid TARP and significantly better than those that have not Source: SNL, ZION as of 4Q11; peers as of 3Q11 Annualized charge-off ratio. Reserves include loan loss reserve plus reserve for unfunded lending commitments. 33 Comparatively Stronger Loan Loss Coverage Banks with TARP outstanding Basel III New Capital Proposal Basel III ratios are estimates §If the new Basel III guidelines were effective today, Zions would meet the minimum capital requirements 34 What Happens if Things get Better? AOCI Mark: Faster Prepays & Lower Rates Both Reduce AOCI 4Q11 Assumptions: •CPR: •3% for banks with assets less than $15B •Banks with assets greater than $15B and are rated investment grade are assumed to prepay by the end of 2015 •Discount Rates: •First Pay original AAA-rated: Libor + 6.5% (weighted average) •Second Pay original AAA-rated: Libor + 6.8% •Original A-rated: Libor + 17.6% •Original BBB-rated: Libor + 33.3% •Combined: Libor + 11.9% 35 Issues (all under Fed review): §Capital planning, stress testing models and related process governance §Capital §Stress test results §Getting enough cash at the Parent to repay Capital, Liquidity, and TARP Repayment 36 Framing the “Zions Stress Scenario” §The Zions Stress Scenario does NOT reflect our expectation of actual losses §Forecast Zions’ Stress losses are based upon three models, equally weighted: –1/3 Historical loss rates by loan type and by geography –1/3 Historical loss rates by loan type on the aggregate portfolio –1/3 Loan-level loss rates §Model is believed to be conservatively biased, as changes to underwriting are not reflected in first two models §Key inputs (IHS Global Scenario): Variable Zions Stress Scenario Fed Supervisory Stress Scenario Home price change - 2012 (19%) (12%) Home price change - 2013 (4%) (9%) Cumulative HP change 12/312013 EOP (22%) (20%) Unemployment - Peak 12% 13% GDP Index - 12/31/13 EOP (9/30/11 100) 37 Zions’ Stress Scenario Losses Greatly Reduced from Concentration Risk Management (In millions) Actual Historical Loss Zions’ Stress Scenario Loss 38 (In millions) De-Risking: Historical Peak vs. Zions’ Stress SCENARIO Actual Historical Loss (4Q08 - 4Q10) Zions’ Stress Scenario Loss (4Q11 - 4Q13) (In millions) Loss Content Significantly Reduced Common + Reserves significantly enhanced 39 Issues (all under Fed review): §Capital planning, stress testing models and related process governance §Capital §Stress test results §Getting enough cash at the Parent to repay Capital, Liquidity, and TARP Repayment 40 Zions Raised Substantially More Capital Than Peers Source: Zions internal documentation and SNL; reconciliation in the appendix. ¹ Calculated as median across all U.S. banks that received TARP, excluding acquired or defunct companies, as well as companies that were acquirors in deals greater than 10% of acquiror’s total equity as of Q3 2008; capital raised includes common and preferred issuances since receipt of TARP through redemption of TARP for companies that redeemed TARP 0% 40% 60% 80% 100% 120% 140% 160% 180% TARP received (Nov 2008): $1.4B 40% 52% 92% 100% 20% (20%) 41 §Relative to TARP, Zions has raised 124% in common and 47% in preferred stock, or a combined 171% of TARP received 42 TARP: Illustrative Parent Cash Flow Constraints: •TARP redemption is subject to approval by the Fed of Zions’ capital plan (CaPR), the outcome of which is currently not known •Greater than 12 months to required funding at parent •All subsidiaries T1C > 9%, T1 > 11%, Total RBC > 12% under Zions’ Stress scenario (In millions) I.Overview & Executive Summary II.Capital, Liquidity, and TARP III.Earnings IV.Credit Quality V.Commercial Real Estate—Deep Dive VI.Credit Process Changes VII.CDOs VIII.Affiliate Bank Presentations IX.Summary X.Break-out Sessions Agenda §Core franchise is intact—and stronger! §Capital levels are strong §Credit Trends: Improving & charge-offs below industry levels §Core risks have been significantly reduced –Significantly reduced higher risk assets –Substantially enhanced credit risk team and other risk controls §Profit restored –Earnings healthy at affiliate banks –Capital, financing and credit costs still high §Capital and liquidity are there to repay TARP §ROE improvement opportunities –Reduce credit-related costs –Rationalize capital and financing structure Key Takeaways 44 Banks’ Earnings Stronger than Consolidated 2H 2011 Annualized ZFNB Amegy CB&T NBA NSB Other & Eliminations Consolidated Pre-Tax Income ParentDebt Costs Tax, etc. Net Income After Tax $ 396 Preferred Dividends Net Income to Common 45 ROE Improvement Opportunities: Credit and “Other” Costs in “Core” Earnings 2H 2011, After-Tax, Annualized Normalize FDIC & OCC expense Reduce OREO and other credit related expense by 75% Normal loan loss provision to 40 bps Reduce net OTTI and fixed income securities gains/losses to zero Cancel the Total Return Swap? Adjust for 3 unusual items in 4Q11 Total credit-related improvements 46 Capital Structure Cost Savings Opportunities: 2011-2015 Targeted Capital Issue - Repayment or Refinance ($ in millions, except per share figures) Earliest Call or Maturity Date AFTER- Tax Rate Marginal Savings to EPS Cumulative Savings to EPS Cumulative Principal Outstanding Series D Preferred Stock (TARP ~6.7% rate, including warrant accretion) To Be Determined 7.0% Series B Trust Preferred (8.0% rate) Currently
